Citation Nr: 0900556	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-04 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.   In a September 2002 rating decision, the RO denied a 
claim of entitlement to service connection for a bilateral 
knee disorder.  The veteran did not timely appeal and that 
decision became final.

2.   The evidence added to the record since September 2002, 
when viewed by itself or in the context of the entire record, 
is neither cumulative nor redundant and relates to an 
unestablished fact necessary to substantiate the claim.  

3.  Service treatment records show treatment for bilateral 
knee pain, but do not indicate that any chronic knee disorder 
resulted.

4.  A chronic bilateral knee disorder was not shown for over 
two decades following separation from service.  

5.  The veteran's current bilateral knee disorder is not 
causally related to active service.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder, is final.  38 U.S.C.A. §§ 5103(a), 
7103(a), 7105 (West 2002).

2.  The evidence received subsequent to the September 2002 
rating decision is new and material and the criteria to 
reopen the claim have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (as amended) (2008).

3.  A chronic bilateral knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1132, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claim in 2005, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.

Historically, the veteran filed a claim of entitlement to 
service connection for a bilateral knee disorder in January 
2001. This claim was denied in a September 2002 rating 
decision.  He did not timely appeal and this issue became 
final.

He once again filed to reopen his claim of entitlement to 
service connection for a bilateral knee disorder in April 
2005.  In August 2005, the RO denied the claim on the basis 
that no new and material evidence had been submitted.  In a 
subsequent statement of the case, the Decision Review Officer 
reopened the claim but denied it on the merits.  The veteran 
appealed.

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the September 2002 
rating decision included service treatment records and VA 
treatment records. The RO denied the claim, stating that the 
veteran's in-service treatment for knee pain was acute and 
transitory in nature and current treatment records did not 
reveal treatment for a bilateral knee disorder. 

In April 2005, the veteran filed the current claim.  The 
evidence added to the record, since the September 2002 rating 
decision, includes VA treatment records, a VA examination, 
and a letter from a VA nurse practitioner submitted in 
December 2005. 

Specifically, the Board finds that the November 2005 VA 
examination is sufficient to reopen the claim. Indeed, this 
evidence was not previously before the RO and is not 
cumulative or redundant of evidence associated with the 
claims file at the time of the September 2002 decision.  

Most significantly, the November 2005 VA examination report 
contained a diagnosis of bilateral patellofemoral arthritis.  
Given that the veteran now has a current diagnosis of a 
bilateral knee condition, a reasonable possibility of 
substantiating his claim is raised.  Therefore, the claim 
will be reopened. 

II. Service Connection 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

The veteran is claiming entitlement to service connection for 
a bilateral knee disorder. The service treatment records 
reflect that he sought treatment for pain in his right knee 
in December 1980.  At that time, it was noted that there were 
"no findings of probable cause."  

In August 1981, he one again sought treatment for his knees.  
This time, he had complaints of pain in both knees, stating 
that he had twisted his right knee in basic training.  At 
that time, he was diagnosed with strain secondary to trauma.  
The veteran again sought treatment in September 1981 for both 
knees, stating that his knee injury from basic training still 
bothered him.   He was diagnosed with retropatellar syndrome 
at that time. 

Although there is no separation examination of record, the 
Board notes that the veteran did not seek further treatment 
for either of his knees, throughout the rest of his active 
duty service.  In fact, although he obtained treatment in 
February 1982 for foot pain, he did not mention anything 
about knee pain. Thus, following his treatment in September 
1981, he spent the last twenty three months in service, 
without complaints regarding his knees.
 
The Board acknowledges that he sought treatment for bilateral 
knee pain on three occasions during service, however, based 
on the fact that no complaints were made for the remaining 
almost two years of service, it appears that his complaints 
were acute and transitory in nature.  

Next, post-service evidence does not reflect knee complaints 
until he filed the claim in April 2005.  Ina November 2005 VA 
examination, over two decades following his separation from 
service, he complained of mild and intermittent knee pain 
since service.  He indicated that during the last two years, 
his symptoms had increased, with more pain in his right knee.  

The VA examiner noted that for most of the past twenty years, 
he had worked as a stocker and subsequently a manager of a 
small department store, which involved climbing up and down 
off of trucks and ladders as well as carrying a significant 
amount of merchandise.  The veteran diagnosis was bilateral 
patellofemoral arthritis.

The Board emphasizes the multi-year gap between discharge 
from active duty service (1983) and initial reported symptoms 
related to a bilateral knee disorder in 2005 (a 22-year gap).  
In this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

The Board has additionally considered the veteran's 
statements that his bilateral knee disorder began while he 
was in active duty. In this regard, the Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The veteran contended at his November 2005 VA examination 
that he had had mild and infrequent intermittent pain since 
twisting his knee in basic training.  He further discussed 
this incident at his September 2008 BVA hearing.  When asked 
by his representative to discuss when he first sought 
treatment for his bilateral knee condition after service, the 
veteran replied in "2000-2003." 

The Board has weighed the statements of the veteran against 
the absence of documented complaints or treatment for over 
two decades following active duty discharge and finds his 
more current recollections as to symptoms experienced in the 
distance past, made in connection with a claim for benefits 
as less probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  Notably, in November 2005, he underwent a VA 
examination for purposes of evaluating his bilateral knee 
disorder. The VA examiner opined that the veteran's bilateral 
patellofemoral arthritis was "much more related to his 
obesity coupled with years of physical work rather than 
secondary to the apparently minor injury he had in basic 
training in 1980 . . .  the left knee condition is not 
considered secondary to the right knee condition."  

The opinion was provided following an examination and was 
accompanied by a rationale consistent with the evidence of 
record.  As such, it is found to be highly probative.  
Moreover, no other competent evidence in the claims folder 
refutes this opinion.

The Board has additionally considered the veteran and his 
wife's statements and sworn testimony asserting a 
relationship between his currently-diagnosed bilateral knee 
disorder and active duty service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran and his wife are competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to them through their senses.  Layno, 
6 Vet. App. at 470.  As lay persons, however, they are not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of a skilled, unbiased professional 
than to the veteran or his family's statements.  See 
Cartright, 2 Vet. App. at 25 (holding that interest in the 
outcome of a proceeding may affect the credibility of 
testimony). 

The Board has additionally considered the veteran's 
contention made at his BVA hearing, that his treating 
clinician had told him that his current bilateral knee 
problem was related to service.  He further testified that 
there was a statement from this clinician in the file. 

The Board notes that upon review of the claims file, there is 
a letter received in December 2005 from a VA nurse 
practitioner.  In her letter, she acknowledged that she had 
treated the veteran for chronic knee pain, but made no 
connection between the veteran's disorder and service. 
Although he has alleged that she has made this connection, a 
lay person's account of what a physician purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995). 

Further, the Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), arthritis is regarded as a 
chronic disease.  However, for the presumption to apply, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of arthritis within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

In sum, the Board acknowledges that the veteran has a current 
diagnosis of bilateral patellofemoral arthritis.  However, 
given the lack of a chronic bilateral knee disorder noted in 
service, the absence of identified symptomatology for several 
decades after discharge, and the competent evidence is 
against a finding of nexus, the Board finds that equipoise is 
not shown and the benefit of the doubt rule does not apply.  
As such, the Board is unable to grant the benefit sought. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the Board is reopening 
the claim for a bilateral knee disorder.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

With respect to the remaining claim, the VCAA duty to notify 
was satisfied by way of a letter sent to the veteran in June 
2005 that fully addressed all notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of the claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
outpatient treatment records.  Further, he was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in September 2008.  
Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in November 2005.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for a bilateral knee disorder is granted.  

Service connection for a bilateral knee disorder is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


